Not for Publication

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
ASPEN AMERICAN INSURANCE              :
COMPANY,                              :    Civil Action No. 17-5281 (ES) (JAD)
                                      :
                  Plaintiff,          :
      v.                              :                  ORDER
                                      :
TOTAL QUALITY LOGISTICS, LLC, :
and AMERIE INC.,                      :
                                      :
                  Defendants.         :
____________________________________:

SALAS, DISTRICT JUDGE

        Before the Court is Plaintiff Aspen American Insurance Company’s (“Plaintiff”) motion

for default judgment, (see D.E. No. 23); and the Court having considered Plaintiff’s submissions

and having decided the matter without oral argument, see Fed. R. Civ. P. 78(b); and for the reasons

stated in the accompanying Opinion,

        IT IS on this 20th day of March 2019,

        ORDERED that Plaintiffs’ motion for default judgment (D.E. No. 23), is GRANTED; and

it is further

        ORDERED that that Default Judgment is entered against Defendant Amerie Inc. in the

amount of $7,601.36, representing the principal of $7,201.36 and the taxed costs of $400.00;

Plaintiff may also recover post-judgment interest at the prevailing official rate that shall accrue

from the entry date of this Order; and it is further

        ORDERED that the Clerk of the Court CLOSE this matter.

                                                                    s/Esther Salas
                                                                    Esther Salas, U.S.D.J.
